Citation Nr: 9911872	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed and continued a 50 percent 
evaluation for the veteran's PTSD.  


REMAND

In a statement received from the veteran's representative in 
March 1999, he wrote that the veteran and the representative 
would express additional argument at a hearing before a Board 
member at the RO.  This statement must be construed as a 
request for hearing.  The veteran's representative is 
entitled to request such a hearing at any time, subject only 
to the restrictions contained in 38 C.F.R. § 20.1304 (1998).  
38 C.F.R. § 20.703 (1998).  The representative's hearing 
request was made within 90 days of the letter from the RO 
advising the veteran that his claims folder was being 
transferred to the Board.  Thus, the request was made in 
accordance with the provisions of 38 C.F.R. § 20.1304.  

The veteran has not yet been afforded the opportunity for a 
hearing before a member of the Board at the RO.  In a brief 
on appeal received at the Board in April 1999, the veteran's 
representative requested that the claims folder be returned 
to the RO to comply with the hearing request.

In view of the foregoing, this case is remanded for the 
following:

The veteran should be afforded the 
opportunity for a hearing before a Board 
member at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




